DETAILED ACTION
	This is a non-final Office action in response to communications received on 01/21/2021.  Claims 1-9 are pending and are examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 01/21/2021 are acknowledged.
Information Disclosure Statement
Information disclosure statement filed 01/21/2021 are acknowledged. 

Claim Rejections – 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2008/0130617 A1 (hereinafter, "Singh") in view of Pub. No. US  2003/0123481 A1 (hereinafter, "Neale").

The instant application is directed to a device and method for improving data throughput between communicating devices, and is depicted in FIG. 1 shown below:

    PNG
    media_image1.png
    436
    580
    media_image1.png
    Greyscale


The primary reference of Singh is directed to a device and method of transferring data in a network including transmitting a plurality of data packets and is depicted in FIG. 1a as reproduced below:

    PNG
    media_image2.png
    445
    614
    media_image2.png
    Greyscale


As to claim 1:
	Singh discloses one or more limitations of claim 1, as follows:
1.A communication system comprising: 
a transmitter (Singh, Fig. 3 depicts a transmitter (e.g., transmitter 202)); and a receiver (Singh, Fig. 3 depicts a receiver (e.g., receiver 204)), 
wherein the transmitter includes a transmitting section which is capable of transmitting a composite packet containing a plurality of packets (Singh, Fig. 11 and paragraph [0075] depict/disclose a data frame format transmitted by the transmitter (e.g., transmitter 202) that depicts a payload (e.g., payload 770) that includes multiple packets (e.g., sub-packets 772), in other words, a composite packet is transmitted), and 
wherein the receiver includes a receiving section capable of receiving the composite packet, a data acquisition section configured to take out a packet addressed to own station from the received composite packet (Singh, paragraph [0075] discloses that the MAC layer of the receiver side (i.e., receiving section) can select (i.e., take out) which sub-packets are correct, i.e., addressed to its own station, since each sub-packet has its own CRC check). 
Singh does not directly disclose the following limitations of claim 1, as follows:
a transmission control section configured to provide instructions for transmitting a receipt acknowledgement signal after a waiting time period has elapsed after the reception of the composite packet the waiting time period being provided according to a data location of the packet addressed to the own station in the composite packet.  
However, Neale, in the same field of endeavor as Singh, discloses the remaining limitation of claim 1, as follows:
a transmission control section configured to provide instructions for transmitting a receipt acknowledgement signal after a waiting time period has elapsed after the reception of the composite packet the waiting time period being provided according to a data location of the packet addressed to the own station in the composite packet (Neale, paragraph [0022] and [0079] together disclose a method that takes into account different amounts of time to detect a packet loss depending upon which packet in a group is lost, since the time period for the last packet is longer for detection period for loss than that of the first packet due to non-limiting example of varying delays in the transmission of multiple packets, while Neale, paragraph [0143] discloses that a retransmission time-out may be determined based on the time of transmission, plus the maximum time for an ACK for a particular packet to arrive back at the sender, hence, a reasonable inference is that the limitation of a waiting period for acknowledgement is provided according to the location of the particular packet within the composite packet is disclosed by Neale).

Neale is combinable with Singh because both belong to the same field of endeavor of improving the performance during data communication between networked nodes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device disclosed by Singh to specify a waiting period for an acknowledgement that depends on the location of particular packet being acknowledged out of the packets in a composite packet as disclosed by Neale in order to provide the benefit of avoiding the problem of “retransmit[ting] a packet before it has had time to reach the destination and an acknowledgement be returned and received” (See, Neale, paragraph [0023]).


As to claim 2:
	Singh and Neale disclose the limitations of claim 1.  Singh further discloses the remaining limitations of claim 2, as follows:
2. The communication system according to claim 1, 
wherein the composite packet is provided with a region for each of the plurality of packets in which information indicative of a data location in the composite packet is stored (Singh, Fig. 11 depicts that the payload section of a composite packets starts at a fixed position due to the prior fields having specified lengths (see, Singh, paragraph [0060] that discloses the addition of a MAC extension header of variable length in order to provide a MAC header of a fixed size or length), and that each packet (e.g., sub-packet 772) with the composite packet has a length field (e.g., length 775) that is indicative of the start of the next packet, and so on).  

As to claim 7:
	Singh discloses one or more limitations of claim 7, as follows:
7. A transmitter comprising: 
a transmitting section capable of transmitting a composite packet in which a plurality of packets is contained (Singh, Fig. 11 and paragraph [0075] depict/disclose a data frame format transmitted by a transmitter (e.g., transmitter 202) in which  a payload (e.g., payload 770) includes multiple packets (e.g., sub-packets 772), in other words, a plurality of packets is contained in the composite packet).
Singh does not disclose the remaining limitation of claim 7, as follows:
a receipt control section configured to provide, after transmitting the composite packet, a receipt acknowledgement time period for receiving a receipt acknowledgement signal for each of the plurality of packets
However, Neale, in the same field of endeavor as Singh, discloses the remaining limitation of claim 7, as follows:
a receipt control section configured to provide, after transmitting the composite packet, a receipt acknowledgement time period for receiving a receipt acknowledgement signal for each of the plurality of packets (Neale, paragraph [0022] and [0079] together disclose a method that takes into account different amounts of time to detect a packet loss depending upon which packet in a group is lost, since the time period for the last packet is longer for detection period for loss than that of the first packet due to non-limiting example of varying delays in the transmission of multiple packets, while Neale, paragraph [0143] discloses that a retransmission time-out may be determined based on the time of transmission, plus the maximum time for an ACK for a particular packet to arrive back at the sender, hence, a reasonable inference is that the limitation of a receipt acknowledgement time period for receiving a receipt acknowledgement signal for each of the plurality of packets is disclosed by Neale).
Regarding claim 7, the same motivation to combine utilized in claim 1 is equally applicable in the instant claim.

As to claim 8:
	Singh discloses one or more limitations of claim 8, as follows:
8. A receiver comprising: 
a receiving section capable of receiving a composite packet in which a plurality of packets is contained (Singh, Fig. 11 and paragraph [0075] depict/disclose a data frame format transmitted by a transmitter (e.g., transmitter 202) in which a payload (e.g., payload 770) includes multiple packets (e.g., sub-packets 772), in other words, a plurality of packets is contained in the composite packet).
Singh does not disclose the following limitations of claim 8, as follows:
a transmission control section configured to provide instructions for transmitting a receipt acknowledgement signal after a waiting time period has elapsed after the reception of the composite packet, the waiting time period being provided according to a location of the packet addressed to own station in the plurality of packets contained in the composite packet.  
However, Neale discloses the remaining limitation of claim 8, as follows:
a transmission control section configured to provide instructions for transmitting a receipt acknowledgement signal after a waiting time period has elapsed after the reception of the composite packet, the waiting time period being provided according to a location of the packet addressed to own station in the plurality of packets contained in the composite packet (Neale, paragraph [0022] and [0079] together disclose a method that takes into account different amounts of time to detect a packet loss depending upon which packet in a group is lost, since the time period for the last packet is longer for detection period for loss than that of the first packet due to non-limiting example of varying delays in the transmission of multiple packets, while Neale, paragraph [0143] discloses that a retransmission time-out may be determined based on the time of transmission, plus the maximum time for an ACK for a particular packet to arrive back at the sender, hence, a reasonable inference is that the limitation of a waiting period for acknowledgement is provided according to the location of the particular packet within the composite packet is disclosed by Neale).
  Regarding claim 8, the same motivation to combine utilized in claim 1 is equally applicable in the instant claim.

As to claim 9:
	Singh discloses one or more limitations of claim 9, as follows:
9. A communication method to be performed by a transmitter and a receiver, comprising: 
transmitting a composite packet in which a plurality of packets is contained (Singh, Fig. 11 and paragraph [0075] depict/disclose a data frame format transmitted by a transmitter (e.g., transmitter 202) in which a payload (e.g., payload 770) includes multiple packets (e.g., sub-packets 772), in other words, a plurality of packets is contained in the composite packet);
receiving the composite packet (Singh, Fig. 11 and paragraph [0075] depict/disclose that the MAC layer on the receiver side receives the composite packet).
Singh does not disclose the following limitation of claim 9, as follows:
providing instructions for transmitting a receipt acknowledgement signal after a waiting time period has elapsed after the reception of the composite packet, the waiting time period being provided according to a location of the packet addressed to the own station in the plurality of packets contained in the composite packet.
However, Neale, in the same field of endeavor as Singh, disclose the remaining limitations of claim 9, as follows:
providing instructions for transmitting a receipt acknowledgement signal after a waiting time period has elapsed after the reception of the composite packet, the waiting time period being provided according to a location of the packet addressed to the own station in the plurality of packets contained in the composite packet (Neale, paragraph [0022] and [0079] together disclose a method that takes into account different amounts of time to detect a packet loss depending upon which packet in a group is lost, since the time period for the last packet is longer for detection period for loss than that of the first packet due to non-limiting example of varying delays in the transmission of multiple packets, while Neale, paragraph [0143] discloses that a retransmission time-out may be determined based on the time of transmission, plus the maximum time for an ACK for a particular packet to arrive back at the sender, hence, a reasonable inference is that the limitation of a waiting period for acknowledgement is provided according to the location of the particular packet within the composite packet is disclosed by Neale).
Regarding claim 9, the same motivation to combine utilized in claim 1 is equally applicable in the instant claim.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2008/0130617 A1 (hereinafter, "Singh") in view of Pub. No. US  2003/0123481 A1 (hereinafter, "Neale") in further view of US 6,449,256 B1 (hereinafter, "Varghese").

The secondary reference of Varghese is directed to a device and method for faster routing of packets in a communication network and is depicted in FIG. 8 as reproduced below:

    PNG
    media_image3.png
    516
    614
    media_image3.png
    Greyscale


As to claim 3:
	Singh and Neale disclose the limitations of claim 1.  Singh discloses one or more limitations of claim 3, as follows:
3.The communication system according to claim 1, 
wherein the transmission control section is configured to provide instructions for transferring the composite packet instead of transmitting the receipt acknowledgement signal (Singh, Fig. 11 depicts various header fields being included in a composite packet, with a reasonable inference that instructions about how to process each individual packet within the composite packet must necessarily be included in the header since the payload of the packets do not contain processing or routing information, and without the header containing processing or routing information, a receiver would not be able to appropriately process the individual received packets).
Neither Singh nor Neale disclose the remaining limitation of claim 3, as follows:
when all of the plurality of packets contained in the received composite packet are not addressed to the own station.
However, Varghese, in the same field of endeavor as Singh and Neale, discloses the remaining limitation of claim 3, as follows:
when all of the plurality of packets contained in the received composite packet are not addressed to the own station (Varghese, Fig. 8 and Col. 10 depict/disclose a a non-limiting process for forwarding a message on an input link whereby a processor reads particular fields in the message (e.g., header fields) then does an header lookup to identify a output link corresponding to the longest prefix match and a forwarding disposition specifying which queue to be used for this message and the amount of bandwidth to be reserved for this type of message, while Varghese, Fig. 12 and Col. 11 disclose a database that is sliced into individual matching prefix fields, with the wildcard character * indicating a default route in case no other prefix match is found for a particular packet).  
Varghese is combinable with the combination of Singh and Neale because all three belong to the same field of endeavor of improving the performance of data communication between networked nodes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device disclosed by Singh and Neale to include the performance improvement achieved by fast routing of packets as disclosed by Varghese in order to
make use of known techniques to improve similar methods, or products in the same way in a related field of endeavor (e.g., using known techniques for using fast routing tables as disclosed by Varghese to improve routing/forwarding of individual packets within a composite packet as disclosed by Singh and Neale in a similar way).

As to claim 4:
	Singh and Neale disclose the limitations of claim 1.  Singh discloses one or more remaining limitations of claim 4, as follows:
4. The communication system according to claim 1, 
wherein the transmission control section is configured to perform separation transfer control for separating the received composite packet into the plurality of packets (Singh, paragraph [0075] discloses that the MAC layer of the receiver side is capable of checking whether each sub-packet is received correctly, since each sub-packet of the composite packet has its own CRC. The MAC layer being able to verify CRC must necessarily imply that the composite packet must have been separated into individual sub-packets in order to enable the MAC layer to perform the CRC verification on each sub-packet, hence, the limitation of separation transfer control for separating the received composite packet into the plurality of packets is disclosed by inference). 
Neither Singh and Neale disclose the remaining limitation of claim 4, as follows:
for providing instructions to transfer the respective separated packets.
However, Varghese, in the same field of endeavor as Singh and Neale, discloses the remaining limitations of claim 4, as follows:
for providing instructions to transfer the respective separated packets (Varghese, Fig. 8 and Col. 10, and Fig. 12 and Col. 11 depict/disclose a non-limiting process for forwarding a message on an input link based on particular fields in the message (e.g., header fields) through the use of a routing database that is sliced into individual matching prefix fields, with the wildcard character * indicating a default route in case no other prefix match is found for a particular packet).
Regarding claim 4, the same motivation to combine utilized in claim 3 is equally applicable in the instant claim.

As to claim 5:
	Singh, Neale and Varghese disclose the limitations of claim 4.  Varghese discloses the remaining limitations of claim 5, as follows:
5. The communication system according to claim 4, 
wherein the respective separated packets are transferred via different channels for each packet (Varghese, Fig. 8 and Col. 10 depict/disclose a non-limiting process for forwarding a packet received on an input link whereby a processor reads particular fields in the message (e.g., header fields) then does an header lookup to identify a output link corresponding to the longest prefix match and a forwarding disposition that specifies which output channel is to be used for a particular packet being processed).  
Regarding claim 5, the same motivation to combine utilized in claim 3 is equally applicable in the instant claim.

As to claim 6:
	Singh, Neale and Varghese disclose the limitations of claim 4.  Varghese discloses the remaining limitations of claim 6, as follows:
6. The communication system according to claim 4, 
wherein the receiver includes a table management section that manages a transfer table in which address information and transfer destination information are linked (Varghese, Fig. 8 and Col. 10 depict/disclose a non-limiting process for forwarding a packet received on an input link, while Varghese, Fig. 12 and Col. 11 disclose a database that is sliced into individual matching prefix fields, with the wildcard character * indicating a default route in case no other prefix match is found for a particular packet), and 
wherein the transmission control section is configured to provide instructions to perform the separation transfer control when the address information of at least one packet of the plurality of packets contained in the composite packet is stored in the transfer table (Varghese, Fig. 8 and Col. 10 depict/disclose a non-limiting example process for forwarding a packet received on an input link, with a message (e.g., message M52) sent to destination address that starts with 100 and port 52 is matched to filter FF in a forwarding table and is therefore switched to output link OL6 in accordance with the instructions in forwarding table in a non-limiting example depicted in Fig. 8), and 
transfer the composite packet when none of the address information of the plurality of packets contained in the composite packet is stored in the transfer table (Varghese, Fig. 12 and Col. 11 disclose a database that is sliced into individual matching prefix fields, with the wildcard character * indicating a default route in case no other prefix match is found for a particular packet. The default rule is used when no prefix match is found, and thus, under broadest reasonable interpretation, it is reasonable to infer that a default rule may transfer the particular packet being processed to other connected nodes when none of the address information is stored in the transfer/forwarding database (just as an alternate default rule may be to simply drop the packet without transfer)).
Regarding claim 6, the same motivation to combine utilized in claim 3 is equally applicable in the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to BISWAJIT GHOSE whose telephone number is (571)272-1878. The examiner can normally be reached M-F 8:00am-5:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles C. Jiang can be reached on (571)270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.G./
Examiner, Art Unit 2412

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412